Exhibit 10.3

 

$75,000,000  

June 19, 2006

Los Angeles, California

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of Bank of America, N.A. (the “Lender”), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of
Seventy Five Million Dollars ($75,000,000), or such lesser principal amount of
Loans (as defined in the Credit Agreement referred to below) payable by Borrower
to Lender on such Maturity Date under that certain Amended and Restated Credit
Agreement dated as of June 30, 2004, as amended, between California Pizza
Kitchen, Inc., a Delaware corporation, successor by merger to California Pizza
Kitchen, Inc., a California corporation (“Borrower”) and Lender (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined).

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates, and payable at such times as are specified in the Credit
Agreement.

All payments of principal and interest shall be made to Lender in United States
dollars in immediately available funds at its Lending Office.

If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Note is the “Note” referred to in the Credit Agreement. Reference is hereby
made to the Credit Agreement for rights and obligations of payment and
prepayment, events of default and the right of Lender to accelerate the maturity
hereof upon the occurrence of such events. Loans made by Lender shall be
evidenced by one or more loan accounts or records maintained by Lender in the
ordinary course of business. Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto. This Note is nonnegotiable.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



--------------------------------------------------------------------------------

Borrower agrees to pay all collection expenses, court costs and Attorney Costs
(whether or not litigation is commenced) which may be incurred by Lender in
connection with the collection or enforcement of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

CALIFORNIA PIZZA KITCHEN, INC. By:   /s/ Susan M. Collyns Name:   Susan M.
Collyns Title:   Chief Financial Officer and Secretary